CANELLOS, Senior Judge,
dissenting:
I dissent. Assuming, arguendo, that a military judge’s stated determination relative to the credibility of a potential witness, based upon his observation of that witness at another trial, amounts to “personal knowledge of disputed evidentiary facts concerning the proceeding,” see R.C.M. 902(b)(1)1 and, as a result, it was error for the military judge to not recuse himself, I find that any such error did not prejudice the accused.2
Here, the accused confessed to his participation in the theft, and apparently that confession was voluntary. The confession was corroborated by the stipulation of testimony of the sales manager of the company which owned the soft drink machines, to the effect that someone had broken into the machines and had stolen money therefrom. The confession was further corroborated by the testimony of the accused’s co-actor, the witness the military judge announced he would tend to believe, to the effect that: he broke into the machines; the accused was the lookout; and, they shared in the proceeds. The accused chose to present no evidence on the merits, arguing instead that: the evidence was insufficient; that the confession was not properly corroborated and therefore was not properly admitted against him.
On these facts, I am convinced that, even if there was error, such error was harmless beyond a reasonable doubt.3 On that basis, I would affirm the findings and sentence.

. If the military judge's pronouncements did not fall within the purview of R.C.M. 902(b)(1), then the disqualification could be effectively waived by the accused. R.C.M. 902(e). It is clear to me that the accused would have waived any disqualification by virtue of his request for trial before the military judge sitting alone, after a full disclosure by the military judge of his position regarding the credibility of the potential witness.


. In my opinion, the specific grounds for disqualification of a military judge, as provided in R.C.M. 902(b) must be strictly construed, and, if a potential disqualification does not fit squarely into one of the categories of that subsection, it should be treated as falling within the purview of R.C.M. 902(a), thereby allowing for a waiver of such disqualification under R.C.M. 902(e).


. I disagree with the majority that such an error amounts to a due process violation or is jurisdictional, see Article 26, U.C.MJ. 10 U.S.C. § 826; rather, such error must be tested for prejudice.